       Case 18-02006-rlj Doc 29 Filed 09/04/19            Entered 09/04/19 15:53:51     Page 1 of 39




The following constitutes the ruling of the court and has the force and effect therein described.



Signed September 4, 2019
                                            United States Bankruptcy Judge
______________________________________________________________________




                              IN THE UNITED STATES BANKRUPTCY COURT
                                FOR THE NORTHERN DISTRICT OF TEXAS
                                         AMARILLO DIVISION

       In re:                                           §
                                                        §
       JEFFERY MICHEAL HUNT,                            §    Case No.: 18-20072-RLJ-7
                                                        §
                               Debtor.                  §
                                                        §
                                                        §
       TRINKETS AND TEA, LLC,                           §
                                                        §
                 Plaintiff,                             §
                                                        §
       v.                                               §    Adversary No. 18-02006
                                                        §
       JEFFERY MICHEAL HUNT,                            §
                                                        §
                 Defendant.                             §


                                         MEMORANDUM OPINION

                                 (Findings of Fact and Conclusions of Law)

                On March 13 and 14, 2019, the Court conducted the trial on the amended complaint of

     Trinkets and Tea, LLC (Trinkets and Tea) against chapter 7 debtor, Jeffery Micheal Hunt (Hunt).


                                                      1
    Case 18-02006-rlj Doc 29 Filed 09/04/19                   Entered 09/04/19 15:53:51           Page 2 of 39



Trinkets and Tea alleges the following: (1) objection to discharge of Trinkets and Tea’s claim

under § 523(a)(2)(A); (2) objection to discharge of Trinkets and Tea’s claim under

§ 523(a)(2)(B); (3) objection to discharge of Trinkets and Tea’s claim under § 523(a)(4); (4)

objection to discharge of Trinkets and Tea’s claim under § 523(a)(6); (5) objection to Hunt’s

discharge under § 727(a)(3); (6) objection to Hunt’s discharge under § 727(a)(4)(A); and (7) a

claim for attorney’s fees and costs.1

         Hunt raises the following defenses: (1) the failure to state a claim upon which relief may

be granted under Federal Rule of Civil Procedure 12(b)(6); (2) general denial that Trinkets and

Tea sustained damages and that Hunt caused any damages; (3) the exercise of his best judgment

under the Business Judgment Rule; and (4) that all claims are barred by res judicata and

collateral estoppel.2 Hunt submitted the following contested issues of law in the pre-trial order:

(1) whether his actions were sufficiently justified to overcome a challenge to his discharge under

§ 727(a)(3); (2) whether Trinkets and Tea is collaterally estopped from raising its claims; and (3)

whether Trinkets and Tea can meet its burden under Federal Rule of Civil Procedure 12(b)(6).3

         The Court has reviewed and considered the arguments of counsel, the parties’

stipulations, the testimony of witnesses, the exhibits admitted into evidence at trial, and the

documents and pleadings filed in connection with the adversary. Based upon the record, the

Court now finds and concludes as follows, under Federal Rule of Civil Procedure 52, made

applicable in the adversary by Federal Rule of Bankruptcy Procedure 7052.




1
  Doc. No. 5. All “Doc. No.” references herein are to the current adversary proceeding, Adversary No. 18-02006,
unless otherwise stated. All “§” references herein are to Title 11 of the United States Code, unless otherwise stated.
2
  Doc. No. 9.
3
  Doc. No. 17.

                                                          2
 Case 18-02006-rlj Doc 29 Filed 09/04/19             Entered 09/04/19 15:53:51      Page 3 of 39



                                       I. Findings of Fact

                          Heise and Hunt Discuss Prospects of Tea 2 Go

   1. Brooks Heise first met Jeff Hunt in the Fall of 2014. At the time, Hunt was involved in

owning, operating, and potentially franchising retail tea stores under the name Tea 2 Go that sold

tea and tea-based products to walk-in customers. He was then operating a Tea 2 Go store that he

referred to as the “Glenna store” given its location on Glenna Goodacre street in Lubbock,

Texas. Heise was employed as a medical-supplies salesman but was interested in eventually

running his own business. He was particularly interested in the Tea 2 Go concept.

   2. Heise and Hunt discussed the possibility of Heise buying a franchised Tea 2 Go store.

But Heise expressed to Hunt early-on that he had no experience or training in operating a

franchise and thus was more interested in first investing in one or more of the tea stores rather

than owning and operating one.

   3. In his conversations with Hunt about a potential investment, Hunt told Heise that the

Glenna store and other Tea 2 Go stores were profitable, as was Hunt’s tanning-salon business.

Heise believed these representations and testified that he relied on them in making his

investment.

   4. Hunt, according to Heise, told him that the Glenna store was making $3,000–$10,000 per

month. Hunt also mentioned a new Tea 2 Go store that he was looking to open on Milwaukee

Avenue in west Lubbock, which he referred to as the “Hub store.” Hunt promoted the Hub store

as a potentially more profitable store. It would be nicer and with more conveniences for

customers than the other Tea 2 Go stores.




                                                 3
 Case 18-02006-rlj Doc 29 Filed 09/04/19              Entered 09/04/19 15:53:51       Page 4 of 39



   5. While considering a possible investment, Heise received from Hunt a one-page statement

of income and expenses for the Glenna store. Heise also visited the store. He was impressed. It

appeared to be well-run, and he liked the concept.

   6. In November 2014, Hunt had Tom Knapp, the attorney for Tea 2 Go, send an information

packet to Heise for a Tea 2 Go franchise. Pl.’s Ex. 14. This consisted of promotional

information for prospective franchisees; it touted the benefits of tea as part of a healthy lifestyle

and how a Tea 2 Go franchise offered a great opportunity to exploit the benefits of tea. It also

contained some financial information—the franchise fee of $50,000, the estimated cost of

building-out a store (about $230,000), and a basic profit and loss (P&L) statement for “one of

our stores from April 1, 2014 through June 23, 2014.” Id. The P&L statement reflected

revenues of $160,829 and expenses of $76,000, with an after-tax profit of over $70,000. It

compared Tea 2 Go with a competitor, Teavana. Id.

   7. After reviewing this information, Heise thought the potential income from a Tea 2 Go

store would be sufficient to allow him to repay a loan that he intended to obtain for the

investment.

   8. On November 25, 2014, Hunt emailed to Heise a recent P&L statement for the Glenna

store. Pl.’s Ex. 15. The P&L reflected revenues and operating expenses for April 2014 through

October 2014. The net profits for each month were as follows: April - $24,365.90; May -

$13,143.46; June - $6,529.74; July - $4,992.35; August - $9,351.25; September - $6,426.84;

October - $8,401.91. Id. The stated monthly rental expense was $3,337.00. Id. Heise

considered this information in making his decision to invest with Hunt.




                                                  4
    Case 18-02006-rlj Doc 29 Filed 09/04/19               Entered 09/04/19 15:53:51         Page 5 of 39



                      Heise’s Investment and the Glenna and Hub Partnerships

     9. On February 12, 2015, Heise invested a total of $90,000 in the two stores, $50,000 for the

Hub store and $40,000 for the Glenna store. He made the investment through a limited liability

company that he formed, Trinkets and Tea, LLC. For this, he—or rather Trinkets and Tea—

received a 10% partnership interest in the Hub store and a 49% partnership interest in the Glenna

store. The other partner for both stores, and the entity to which the $90,000 payment was made,

was Tea 2 Go, LLC, which was owned by Jeff Hunt. The two partnerships were HUB Tea2Go

and Glenna Goodacre Tea2Go, respectively. Tea 2 Go, LLC held the other 90% of the Hub store

and the 51% of the Glenna store.

     10. To formalize the investment, partnership agreements were prepared by Hunt’s lawyer and

signed by Hunt and Heise for the named partners of the partnerships. Pl.’s Exs. 1, 2. The stated

effective date for both is February 1, 2014, but the parties said the 2014 date is a mistake and

should be 2015.

     11. Heise obtained the funds for the investment from a bank loan that he personally

guaranteed.

     12. Hunt was the designated manager of each of the two partnerships. Pl.’s Exs. 1 ¶ 7.2, 2

¶ 7.2. Heise understood that Hunt had the necessary expertise—and indeed a “system”—to

successfully run the two stores.

     13. Each partnership agreement provides that the partnership “shall keep complete and

accurate records of Partnership transactions. All records of the Partnership will be maintained at

the principal office. Any Partner shall have the right at any time to inspect and copy the records

of the Partnership.” Pl.’s Ex. 1 ¶ 1.5.4


4
  Because the partnership agreements contain identical language, referencing a paragraph in one is the same as
referencing the same paragraph in the other.

                                                      5
 Case 18-02006-rlj Doc 29 Filed 09/04/19                 Entered 09/04/19 15:53:51    Page 6 of 39



      14. Each partnership agreement grants to the partners the “right, power and authority on

behalf” of the partnership to receive and hold partnership property in the name of the partnership,

to open bank accounts in the name of the partnership, to collect sums due to the partnership, and

to pay the debts of the partnership. Id. ¶ 7.3(a).

      15. Each agreement further provides as follows:

             The Partners shall act in good faith in the performance of the Partners’
             obligations … but shall have no liability or obligation to any other Partner or
             the Partnership for any decision made or action taken in connection with the
             discharge of the Partners’ duties hereunder if such decision or action is made or
             taken in good faith and in the exercise of due care in connection with the
             Partnership business.

Id. ¶ 7.3(c).

      16. Under section 7.6, each partner indemnifies the other for any claims or liabilities arising

out of or incidental to the management of the partnership affairs. Id. ¶ 7.6. Excepted from the

indemnification, however, is a claim resulting from a partner’s gross negligence, misconduct,

fraud, bad faith, or breach of the agreement. Id.

      17. As manager, Hunt handled the day-to-day operations of the partnerships. He managed

the staff, paid the bills and payroll, and deposited the receipts. He did not set-up separate bank

accounts for the two partnerships (either the Hub store or the Glenna store). See infra Finding

31.

      18. No evidence was provided of how the invested funds, the $90,000, were to be used.

                                            Post Investment

      19. After he made his $90,000 investment, Heise received a P&L statement for the Glenna

store that reflected rent for January 2015 of $3,450. Heise suspected this was too low and asked

Hunt about it. Heise did not hear back from Hunt for at least two months.




                                                     6
 Case 18-02006-rlj Doc 29 Filed 09/04/19             Entered 09/04/19 15:53:51      Page 7 of 39



    20. Heise followed up on the issue of the rent by an email he sent to Hunt and Tom Knapp on

April 27, 2015, in which he references the “January Glenna P&L” and points out a “tab that

states rent as late as Jan 15 as $3450.” Pl.’s Ex. 16. Knapp responded the next day, April 28,

acknowledged the mistake, and apologized. He said it looked like the rental amount was

“mistakenly transposed.” Id. According to an April 2015 P&L, the monthly rental was

$5,129.29. Pl.’s Ex. 17. Heise’s email belies that he was upset with the mistake. He noted that

“[w]ith almost 15k in revenue in all the P&Ls listed in the attached we would have been

profitable.” Id. The tenor of the inquiry is cordial. It is not credible that Heise would not have

proceeded with the investment had he been apprised of the correct monthly rental for the Glenna

store before he made the investment.

    21. Heise testified that after he made the investment, he requested that separate bank

accounts be set-up for the partnerships. But this request was mostly ignored, he said. He was

told that he would need to put-up the funds for any new accounts.

    22. During the months of February, March, and April of 2015, Heise occasionally visited the

Glenna store. It generally appeared that the store was doing well. He also made inquiries about

reviewing its business records, but he said he never received any meaningful information about

the store’s financials.

    23. The Hub store opened in May 2015. Heise attended the grand opening. He said the store

looked good, though he was never given or provided access to any records detailing the

partnerships’ acquisition of property needed for the store.

    24. Through the summer and fall of 2015, both the Glenna store and the Hub store appeared

to Heise to be operating as he expected. He was not, however, privy to the stores’ financials

showing whether they were profitable or not.



                                                 7
 Case 18-02006-rlj Doc 29 Filed 09/04/19             Entered 09/04/19 15:53:51        Page 8 of 39



   25. The Glenna store was forced to close due to past-due rents for the months of November

2015 and December 2015. Pl.’s Exs. 18, 29. The landlord, Centre Lubbock TX, LLC, locked

the doors and seized the assets.

   26. Hunt did not tell Heise that the Glenna store defaulted in paying its rent. When

confronted by Heise, Hunt simply told him that there was a misunderstanding with the landlord.

Heise was ultimately told that the Glenna store owed about $20,000 for past-due rent and other

items. Heise was shocked by this development and knew then that his investment was in

jeopardy.

   27. The Glenna store never reopened. Its assets were seized and sold by the landlord at

auction. In addition, the Hub store was sold. Heise believes he has lost his entire investment,

though he (through Trinkets and Tea) still retains a 10% interest in the Hub store.

   28. Hunt ran the businesses, at least in part, through the Happy State Bank account of his

company Tea 2 Go, LLC, the controlling general partner for both partnerships. From this

account, Hunt made numerous payments and distributions on items not related to either of the

two stores. For example, payments were made on loans, though the partnerships had no loans

(loan payments were made on loans of Tea 2 Go, LLC); distributions were made to Jeff Hunt;

payment was made for rent to “The Residences”; and a $13,500 online transfer was made to

“Amazing Tans LLC,” another one of Hunt’s businesses. Pl.’s Ex. 4.

   29. The credit card receipts from the stores were deposited into an account of T4U, LLC, yet

another one of Hunt’s entities. Pl.’s Exs. 20–22. This included receipts for December 2015,

when the rent went unpaid on the Glenna store.

   30. Though Heise and Hunt talked about having a joint bank account for the two

partnerships, no such account was set-up for the partnerships. Separate accounts—or separate



                                                 8
 Case 18-02006-rlj Doc 29 Filed 09/04/19             Entered 09/04/19 15:53:51     Page 9 of 39



accounting records generally—were not kept for each of the two stores. Some basic P&L

statements were provided.

   31. Hunt never opened a separate bank account for either the Glenna store or the Hub store.

Instead, all funds from the two stores were deposited into either T4U, LLC’s account at Platinum

Bank or Tea 2 Go, LLC’s account at Happy State Bank.

   32. Heise (or Trinkets and Tea) received only one distribution for his interest in the Glenna

store. The distribution was issued in May 2015 for $1,201.08 and was based on the April P&L

statement. Pl.’s Ex. 17. Hunt testified that this distribution was made because of the mistake on

the rent for the Glenna store. Heise never received a distribution for the Hub store.

   33. Apart from simple P&L statements, Heise is not aware of any records having been

maintained for each of the partnerships. He is not aware of any records reflecting the

partnerships’ acquisition or ownership of partnership property—equipment, furniture, fixtures,

inventory, etc.

   34. Hunt did not dispute Heise’s understanding that separate records were not maintained for

each of the partnerships.

                                  Heise’s and Hunt’s Testimony

   35. Heise testified that he was to have full access to the books and records for the two stores

and that he requested access to the books and records many times. He said such access did not

occur in the normal course.

   36. Heise said that by making this investment he was looking to learn how to operate his own

business. He had never owned and operated his own business. He said he understood Hunt to

have been successful in operating franchises and other small businesses and that he thought he

would learn from working with Hunt.



                                                 9
Case 18-02006-rlj Doc 29 Filed 09/04/19              Entered 09/04/19 15:53:51    Page 10 of 39



   37. He testified that he is not aware of any property acquired by the partnerships. Despite

this, he visited the two stores many times and was thus aware of the equipment, inventory,

furniture, and fixtures present in the two stores.

   38. Heise testified that he was never provided any records showing the inventory of the

stores, their accounts receivable, invoices, or receipts. He said that when he requested

information from Hunt, Hunt told him to contact “Nicole” who sent to him, at most, some

receipts for one month that were unavailing.

   39. Heise said that after he made the investment, he repeatedly asked Hunt, Taylor Logan

(the V.P. of Tea 2 Go, LLC), and Tom Knapp for books and records. He said that he was told

prior to the investment that certain financial and operational information was proprietary and

thus not available.

   40. Heise testified that funds from the partnerships were “commingled.” This was no doubt

the case for the two partnerships. It is unclear if funds from the two partnerships were

commingled with funds from other entities owned by Hunt, however.

   41. Heise testified that had he known the correct monthly rent for the Glenna store, it would

have made a difference in his decision to invest.

   42. Hunt’s conduct towards Heise was indifferent and cavalier, and his testimony lacked

candor. He said the Glenna store and the Hub store failed because “traffic went down” and

“expenses exceeded revenues.” He said that it never “crossed his mind” to open-up separate

bank accounts for the two partnerships. Hunt never called a meeting of either partnership and

did not inform Heise of the Glenna store’s rent default.

   43. Hunt explained that a $100,000 loan was obtained from Platinum Bank for construction

on the Hub store. He also said that he owed Happy State Bank approximately $1,000,000 on Tea



                                                     10
    Case 18-02006-rlj Doc 29 Filed 09/04/19                Entered 09/04/19 15:53:51   Page 11 of 39



2 Go loans. He said the transfer of funds out of the Happy State Bank account for Amazing Tans

was done by the bank and without his approval. The Court surmises that the bank offset the

funds.

                                               The State Court Suit

       44. Prior to Hunt’s bankruptcy filing, in May 2016, Trinkets and Tea sued Tea 2 Go, Hunt,

and a third party, Taylor Logan, in state district court in Lubbock. Pl.’s Ex. 23. Trinkets and

Tea sued for inspection of books and records, breach of contract, money had and received,

conversion, breach of fiduciary duties, and common-law fraud. Id. Before trial, an involuntary

petition in bankruptcy was filed against Tea 2 Go, which stayed the action against Tea 2 Go.5

On Trinkets and Tea’s motion to sever, all actions and parties, save for the breach-of-fiduciary-

duties claim against Hunt, were severed out and made a separate action. Pl.’s Ex. 25.

       45. Trial proceeded against Hunt personally and resulted in a take-nothing judgment on

Trinkets and Tea’s breach-of-fiduciary-duties claim. Pl.’s Ex. 26. The court found that Trinkets

and Tea made a $90,000 investment to Hunt as managing member of the Glenna and Hub

partnerships and that Hunt owed fiduciary duties to Trinkets and Tea. Pl.’s Ex. 27. The court

found that from an account that contained the $90,000, payments or transfers were made to non-

partner LLCs, for personal obligations of Hunt, and to Hunt’s personal bank account. Id.

Despite this, the court found “no proof that issuance of these payments violated the fiduciary

duties owed by Hunt to the [p]artnerships.” Id. “Because there was no other evidence other than

the fact that the payments were made, it was just as likely as unlikely that the payments were

proper partnership expenses.” Id. The court found that there was no accounting produced of the

accounts in question, that no lost profits were shown, and that there was no evidence of a causal



5
    Case No. 17-20059, Doc. No. 1 (filed Jan. 20, 2017).

                                                           11
    Case 18-02006-rlj Doc 29 Filed 09/04/19        Entered 09/04/19 15:53:51       Page 12 of 39



connection between the alleged improper payments and the loss of the $90,000 claimed as

damages by Trinkets and Tea. Id. The court thus concluded that Trinkets and Tea failed to

prove that Hunt breached a fiduciary duty to Trinkets and Tea or that the complained-of actions

caused the damages that Trinkets and Tea sought. Id.

                                       II. Conclusions of Law

                                                  A.

                                       Jurisdiction and Venue

      1. The Court has jurisdiction of this action under 28 U.S.C. §§ 1334(b) and 157(a) and by

the District Court’s Order of Reference of Bankruptcy Cases and Proceedings Nunc Pro Tunc,

adopted in this district on August 3, 1984. The claims before the Court are core claims under 28

U.S.C. § 157(b)(2)(A), (B), (I), and (J). The parties have consented to the Court deciding all

pending claims. The Court has authority to enter a final judgment in this adversary proceeding.

28 U.S.C. § 157(b)(1), (c)(2); see Wellness Int’l Network, Ltd. v. Sharif, 135 S. Ct. 1932, 1948–

49 (2015).

      2. Venue is proper under 28 U.S.C. § 1409.

                                                  B.

                                        Claims of the Parties

      3. Trinkets and Tea objects to Hunt receiving the general discharge of all debts of his

bankruptcy case or, alternatively, the discharge of the specific debt that Hunt allegedly owes to

Trinkets and Tea.6 The general discharge objection is brought under § 727(a)(3) and (a)(4)(A) of

the Bankruptcy Code; the alternative cause, commonly referred to as a dischargeability claim, is

brought under § 523(a)(2)(A), (a)(2)(B), (a)(4) and (a)(6) of the Code.



6
    Doc. No. 5.

                                                  12
Case 18-02006-rlj Doc 29 Filed 09/04/19            Entered 09/04/19 15:53:51        Page 13 of 39



   4. Under § 727(a)(3), an individual debtor may be denied the discharge for his concealing,

destroying, falsifying, or failing to keep records of his financial condition or business

transactions. Subsection (a)(4)(A) provides that such debtor may be denied the discharge if the

debtor has, in connection with his case, made a false oath or account.

   5. Under § 523(a)(2)(A), a particular debt is not discharged if it arises from the debtor’s

false or fraudulent representation or statement that does not concern the debtor’s financial

condition. Subsection (a)(2)(B), on the other hand, requires a written representation that does

concern the debtor’s financial condition, which was relied upon, and was made by the debtor

with intent to deceive. The other two dischargeability claims address debts that, for subsection

(a)(4), arise from the debtor’s fraud or defalcation, embezzlement, or larceny; or, for (a)(6), arise

from the debtor’s willful and malicious injury to the claimant or the claimant’s property.

   6. Hunt denies all claims and specifically contends that Trinkets and Tea’s claims are barred

by res judicata or collateral estoppel.

   7. Before addressing the claims under §§ 523 and 727, the Court first considers Hunt’s

estoppel defense and then the issue of Hunt’s personal liability to Trinkets and Tea that is raised

by Hunt serving as the single member of the limited liability company (LLC) that was the

controlling general partner of the two general partnerships.

                                                  C.

                                          Collateral Estoppel

   8. Despite some hesitancy to definitively say that collateral estoppel applies in

dischargeability proceedings, the Supreme Court eventually clarified that it does indeed apply

and thus can bar relitigation of issues already decided in a prior proceeding. Grogan v. Garner,

498 U.S. 279, 284 n.11 (1991) (“Our prior cases have suggested, but have not formally held, that



                                                  13
Case 18-02006-rlj Doc 29 Filed 09/04/19           Entered 09/04/19 15:53:51        Page 14 of 39



the principles of collateral estoppel apply in bankruptcy proceedings . . . . We now clarify that

collateral estoppel principles do indeed apply in discharge exception proceedings pursuant to

§ 523(a).”) (internal citations omitted). In fact, in Grogan, although deciding the issue of what

standard of proof applies to dischargeability actions, the Supreme Court noted that a prior

adjudication of fraud allows “a bankruptcy court [to] properly give collateral estoppel effect to

those elements of the claim that are identical to the elements required for discharge and which

were actually litigated and determined in the prior action.” Id. at 284.

       With this in mind, the analysis here parallels that of Tomlinson v. Clem (In re Clem), 583

B.R. 329 (Bankr. N.D. Tex. 2017). In Tomlinson, the “Plaintiffs-Creditors [,the Tomlinsons,]

objected to the dischargeability of a debt owed to them by the Defendant-Chapter 7 Debtor,

[Clem], pursuant to section 523(a)(2)(A) of the Bankruptcy Code.” Id. at 334. The Tomlinsons

contracted with Bella Vita Custom Homes, LLC (Bella Vita), a Texas entity in which Clem

owned an approximate 50% share, to build a custom home in the Dallas area. Id. at 335. After

executing the contract, to say things went awry would be an understatement; the $4,483,185.72

project proved too much for Clem and Bella Vita and ultimately led to a $744,711 arbitration

award in favor of the Tomlinsons against both Clem and Bella Vita, jointly and severally. Id. at

335–36. Shortly after the arbitration award was adopted into a judgment by the state court, Clem

filed for bankruptcy. Id. at 336–37.

       The Tomlinsons thereafter filed an adversary proceeding against Clem arguing that the

judgment was not dischargeable under § 523(a)(2)(A). Id. at 337–38. Clem attacked the

Tomlinsons’ allegations by arguing that res judicata barred argument over the § 523(a)(2)(A)

claims and issues “because fraud was asserted in the Prepetition Arbitration by the Plaintiffs-

Creditors and such claims were denied in the Arbitration Award.” Id. at 338. The court



                                                 14
Case 18-02006-rlj Doc 29 Filed 09/04/19           Entered 09/04/19 15:53:51          Page 15 of 39



disagreed with Clem’s defense, writing that res judicata is not an available defense in

dischargeability proceedings, but then considered the more complicated issue of applying

collateral estoppel. Id. at 339–40 (citing Brown v. Felsen, 442 U.S. 127, 133–39 & n.10 (1979)

(“[T]he bankruptcy court is not confined to a review of the judgment and record in the prior

state-court proceedings when considering the dischargeability of respondent’s debt.” Although,

“[i]f, in the course of adjudicating a state-law question, a state court should determine factual

issues using standards identical to those of [predecessor to § 523], then collateral estoppel, in the

absence of countervailing statutory policy, would bar relitigation of those issues in the

bankruptcy court.”)).

       To start, the court outlined the factors for establishing collateral estoppel under both

Texas and Fifth Circuit law:

       Under Texas law, a party seeking to invoke the doctrine of collateral estoppel must
       establish: (1) the facts sought to be litigated in the second action were fully and
       fairly litigated in the prior action, (2) those facts were essential to the judgment in
       the first action, and (3) the parties were cast as adversaries in the first action. This
       is similar to the Fifth Circuit’s requirements for application of collateral estoppel,
       which are: (1) that the issue under consideration is identical to the issue previously
       litigated, (2) that the issue was fully and vigorously litigated in the primary
       proceeding, (3) that the previous determination of the issue was necessary for the
       judgment in that proceeding, and (4) that no special circumstances exist that would
       render preclusion inappropriate or unfair.

Id. at 340–41 (citing Pancake v. Reliance Ins. (In re Pancake), 106 F.3d 1242, 1244 (5th Cir.

1997); Universal Am. Barge Corp. v. J-Chem, Inc., 946 F.2d 1131, 1136 (5th Cir. 1991)). Then,

to elaborate, the court construed the Fifth Circuit’s opinion in Dennis v. Dennis (In re Dennis),

25 F.3d 274 (5th Cir. 1994). Id. at 341–42.

       In Dennis, the objecting creditor, the debtor’s ex-wife, sought to except from discharge a

debt owing under a pre-petition divorce decree. Dennis, 25 F.3d at 275. The terms of the

divorce decree were memorialized in a settlement agreement with the following language,


                                                 15
    Case 18-02006-rlj Doc 29 Filed 09/04/19                Entered 09/04/19 15:53:51              Page 16 of 39



“[T]his Judgment is part of the division of community property between the parties and shall not

constitute or be interpreted to be any form of spousal support, alimony, or child support.” Id. at

276. The debtor thus argued that this language precluded his ex-wife from claiming

nondischargeability under § 523(a)(5) because the debt was neither alimony, maintenance, nor

support. Id. at 277. As noted in Clem, the bankruptcy court and the Fifth Circuit disagreed with

the debtor’s collateral estoppel argument. Clem, 583 B.R. at 341–42. In reaching this

conclusion, the Fifth Circuit opined that state court judgments, and their attendant labels, are not

reached with federal bankruptcy law in mind, and a state court’s review of a similar issue to that

raised in the bankruptcy is likely different from the review conducted by the bankruptcy court.

Dennis, 25 F.3d at 277–78. The Fifth Circuit further stated:

         Hence, in only limited circumstances may bankruptcy courts defer to the doctrine
         of collateral estoppel and thereby ignore Congress’ mandate to provide plenary
         review of dischargeability issues. Collateral estoppel applies in bankruptcy courts
         only if, inter alia, the first court has made specific, subordinate, factual findings on
         the identical dischargeability issue in question—that is, an issue which
         encompasses the same prima facie elements as the bankruptcy issue—and the facts
         supporting the court’s findings are discernible from that court’s record.

Id. at 278 (emphasis added). The Fifth Circuit reiterated this point in Fielder v. King (In re

King), 103 F.3d 17 (5th Cir. 1997).

         In King, the Fifth Circuit first set out to explain that the party asserting collateral estoppel

bears the burden of proof “and hence would have the burden of bringing forward an adequate

state-court record.” Id. at 19.7 The facts in King are summarized as follows: the Fielders

obtained a state court judgment against the debtor, King, for breach of contract and fraud; the

judgment was, however, amended to limit the Fielders’ recovery to the breach of contract claim



7
  Noting, however, that “[a] full state-court record will not always or even often be required for the bankruptcy court
to apply issue preclusion.” King, 103 F.3d at 19 n.1 (citing Sheerin v. Davis (In re Davis), 3 F.3d 113, 114–15 (5th
Cir. 1993)).

                                                          16
    Case 18-02006-rlj Doc 29 Filed 09/04/19        Entered 09/04/19 15:53:51         Page 17 of 39



only and did not specify a reason for eliminating the damages related to fraud; King filed for

bankruptcy, and the Fielders sought to except from King’s discharge the debt owing under the

amended judgment. Id. at 18–19. The Fielders argued that § 523(a)(2)(A) rendered the debt

nondischargeable, but the bankruptcy court, later affirmed by the district court, ruled that the

Fielders’ argument was barred by res judicata. Id. The Fifth Circuit reversed, first commenting

that “res judicata does not apply in bankruptcy nondischargeability proceedings[,]” and further

that “the state-court record does not contain a specific, subordinate factual finding that King’s

debt was not obtained by false pretenses, a false representation, or actual fraud nor does it

contain any facts that would support such a finding.” Id. at 19–20 (emphasis in original and

added). In fact, the Fifth Circuit observed in a footnote that “[t]he Fielders need not have

recovered a state-law fraud verdict in order to prevail on a claim that the debt owed them was

obtained by fraudulent behavior and consequently should not be discharged.” Id. at 19 n.3

(citing Brown, 442 U.S. at 138–39).

           The Court may review the facts and issues raised in a dischargeability proceeding

regardless of a previous adjudication by a state court of similar or related claims. And it should

give preclusive effect to only those issues that are identical to the dischargeability issues and for

which the prior court made specific, subordinate factual findings. Hunt obtained a Final Take

Nothing Judgment in the 99th Judicial District Court of Lubbock County, Texas.8 The

Judgment, however, relates only to Hunt’s alleged breach of fiduciary duties, more specifically

the duties of loyalty and care. (All other claims alleged by Trinkets and Tea in the state court

petition were severed out and are still pending.)9 Here, Hunt admitted a full transcript of the




8
    Pl.’s Ex. 26.
9
    See Pl.’s Ex. 25.

                                                  17
 Case 18-02006-rlj Doc 29 Filed 09/04/19             Entered 09/04/19 15:53:51         Page 18 of 39



state-court proceeding.10 Considering the Court’s “broad discretion” to apply collateral estoppel

to the state-court judgment obtained by Hunt, the Court concludes that it will not. See Clem, 583

B.R. at 344.

           First, the judgment is conclusory. It lacks specific, subordinate factual findings that the

$90,000 was or was not obtained by “false pretenses, a false representation, or actual fraud,” or

by use “of a statement in writing that is materially false; respecting the debtor’s . . . financial

condition; on which the creditor . . . reasonably relied; and that the debtor caused to be made or

published with intent to deceive.” § 523(a)(2)(A), (B). The judgment likewise does not address

whether Hunt engaged in “fraud or defalcation while acting in a fiduciary capacity,” embezzled

funds, or committed larceny; nor does it address whether Hunt caused a “willful and malicious

injury.” § 523(a)(4), (6). And it contains no findings that Hunt concealed or failed to keep

records of his business; nor does it make findings that he did or did not “knowingly and

fraudulently, in or in connection with the case[,] [make] a false oath or account.” § 727(a)(3),

(4)(A). (The Court recognizes the impossibility of the latter § 727-findings by the state court

because Hunt’s bankruptcy had not yet been filed.)

           Second, although the state court applied a preponderance of the evidence standard in its

conclusions of law—the same standard that applies to the claims here—it would be unfair to

apply collateral estoppel to Trinkets and Tea’s claims where the state court record does not allow

the Court to conclude that dischargeability issues were “fully and fairly litigated.” See Clem,

583 B.R. at 345–46. Though the state court issued its take-nothing judgment against Trinkets

and Tea, there is no evidence in the state court record that Trinkets and Tea “fully and vigorously

litigated” claims other than those for breach of fiduciary duties. See id. Trinkets and Tea could



10
     Def.’s Ex. C.

                                                    18
 Case 18-02006-rlj Doc 29 Filed 09/04/19             Entered 09/04/19 15:53:51           Page 19 of 39



not litigate the claims and issues presently before this Court because it was not, at the time,

facing the particular discharge and dischargeability issues that arose as a result of Hunt’s

bankruptcy. See id. (citing Brown, 442 U.S. at 133–39).

     9. The Court will not give collateral estoppel effect to the state court judgment.

                                                    D.

                                        Hunt’s Personal Liability

     10. Hunt is the single member of a Texas entity, Tea 2 Go, LLC. Two general partnerships

were created between Tea 2 Go, LLC and Trinkets and Tea: HUB Tea2Go and Glenna Goodacre

Tea2Go.11 Each partnership agreement named Hunt the initial manager, a designation that was

never revoked.12 Aside from the partnership name, the agreements are identical. Brooks Heise

is the single member of Trinkets and Tea, also a Texas entity, and was present and testified at the

hearing before the Court. As described, the general partnerships are each “two-tier” entities in

which the individuals are protected from liability at two levels. Unraveling these entities is

complicated but not impossible. At least two courts have considered liability against an

individual under similar facts as those before the Court.13

        The first step, here, is to understand each partner’s liability within the general

partnerships. “A partner is liable to a partnership and the other partners for: (1) a breach of the

partnership agreement; or (2) a violation of a duty to the partnership or other partners . . . that

causes harm to the partnership or the other partners.” TEX. BUS. ORGS. CODE § 152.210. Texas

law imposes a duty of loyalty and duty of care in every general partnership. See id. §§ 152.204,

.205, .206. Similarly, partners must exercise good faith and act in the best interests of the


11
   Pl.’s Exs. 1, 2.
12
   Pl.’s Exs. 1 ¶ 7.2, 2 ¶ 7.2.
13
   See FNFS, Ltd. v. Harwood (In re Harwood), 404 B.R. 366 (Bankr. E.D. Tex. 2009); Tomlinson v. Clem (In re
Clem), 583 B.R. 329 (Bankr. N.D. Tex. 2017).

                                                    19
Case 18-02006-rlj Doc 29 Filed 09/04/19            Entered 09/04/19 15:53:51        Page 20 of 39



partnership when conducting partnership business. See id. § 152.204(b). A partner does not,

however, violate a duty or obligation under the Texas Business Organizations Code (TBOC) or

the partnership agreement “merely because” the partner’s actions further the partner’s own

interests. Id. § 152.204(c).

       The duty of loyalty requires, among other things, that the partner account to and hold

partnership property and that the partner refrain from taking actions adverse to the partnership.

See id. § 152.205; see also FNFS, Ltd. v. Harwood (In re Harwood), 637 F.3d 615, 625–26 (5th

Cir. 2011) (a partner must act solely for the benefit of the partnership); cf. Moreno v. Ashworth

(In re Moreno), 892 F.2d 417, 421 (5th Cir. 1990) (an officer’s duty “encompasse[s], at least, a

responsibility not to lend [the corporation’s] money to himself or corporations controlled by him

on less than an arms-length basis”). The duty of care is measured by consideration of what an

ordinarily prudent person would do under similar circumstances. TEX. BUS. ORGS. CODE

§ 152.206(a). It requires a partner to act on an informed basis, in compliance with the partner’s

duties to the partnership, in good faith, and in the partnership’s best interest. Id. § 152.206(c)

(referring to § 152.204(b)).

       Regarding standing, individual partners may maintain actions against other partners “for

legal or equitable relief” to enforce their rights under the partnership agreement or for breach of

the duties of loyalty and care. Id. § 152.211(b); see also Art Midwest Inc. v. Atl. Ltd. P’Ship XII,

742 F.3d 206, 217 (5th Cir. 2014) (applying Texas law and noting that “a partner may

individually sue for the benefit of the partnership and other partners.” (internal quotation and

citation omitted)). Thus, Trinkets and Tea’s action on behalf of the partnerships, and itself as the

only other partner, is allowed.




                                                 20
Case 18-02006-rlj Doc 29 Filed 09/04/19           Entered 09/04/19 15:53:51        Page 21 of 39



       But here, the action is maintained against Hunt individually, not Tea 2 Go, LLC. The

Court, then, must first determine if Tea 2 Go, LLC breached its duties to the partnership. In turn,

that leads the Court to step two: Where the other partner, in a two-partner general partnership, is

an entity, may the Court impose any personal liability against the sole manager of the partner-

LLC?

       In FNFS, Ltd. v. Harwood (In re Harwood), 404 B.R. 366 (Bankr. E.D. Tex. 2009), aff’d,

637 F.3d 615 (5th Cir. 2011), the court broke down the debtor’s personal liability as the former

president and chief operating officer of a corporation that served as the general partner to a

limited partnership. In that case, the objecting creditor, FNFS, Ltd. (FNFS), sought to deny the

debtor, Harwood, of his discharge under § 727(a)(2)(A) or (B), or, in the alternative, sought to

except from discharge a debt owing to FNFS under § 523(a)(2)(A), (B), (a)(4), or (a)(6). Id. at

377. As relevant background, Harwood owned a 50% share of and was designated the president

and chief operating officer of B&W Finance Co., Inc. (B&W). Id. at 377–78. B&W was

engaged in the business of making small consumer loans, and in connection with that business,

FNFS was created, in which B&W owned a 51% interest and served as the sole general partner.

Id. In his capacity as president and COO of B&W,

       Harwood exercised virtually all executive power over FNFS operations on a daily
       basis. . . . He planned and supervised the growth and expansion of the FNFS lending
       locations. He controlled the hiring, evaluation, promotion, and termination of FNFS
       employees . . . . No one with daily involvement in the company’s affairs could
       challenge Harwood’s authority or decision-making. He managed all FNFS
       operations from the central office in Tyler. He also managed to access substantial
       amounts of money from FNFS for his own individual use.

Id. at 378. Over several years, Harwood funneled large amounts of partnership funds to

himself—granting liens in favor of the partnership that were never recorded and that were kept in

a drawer in Harwood’s desk, secured reimbursements for business expenses without supporting



                                                 21
Case 18-02006-rlj Doc 29 Filed 09/04/19            Entered 09/04/19 15:53:51          Page 22 of 39



documentation, and placed his wife on B&W’s payroll, “although she admittedly performed no

tangible service for the company.” Id. at 378–79. The court observed that Harwood “offered

only limited efforts to differentiate between personal and business expenses.” Id. at 380. B&W

and FNFS sued Harwood in state court seeking to collect the funds misused. Id. at 382. In

response to this lawsuit, Harwood filed for bankruptcy. Id. In the bankruptcy, some of

Harwood’s assets were sold and FNFS received the proceeds in partial satisfaction of Harwood’s

debt. Id. at 382–83. Because there remained an outstanding indebtedness, FNFS brought its

dischargeability complaint.

       For reasons other than the issue of Harwood’s personal liability, the court denied FNFS’s

dischargeability claims under § 523(a)(2)(A), (B), and (a)(6). Id. at 383–92. After first

considering whether Harwood owed a fiduciary duty to FNFS, the court did except from

Harwood’s discharge a portion of the debt owing to FNFS under § 523(a)(4). Id. at 394–99,

406–07.

       Harwood’s contention was that he owed fiduciary duties to B&W but did not owe

fiduciary duties to the limited partnership, despite his control of the corporation which served as

its general partner. Id. at 394. FNFS did not seek to determine B&W’s liability to the

partnership. With this context, the court made the following note,

       . . . B&W undoubtedly failed in its duty to FNFS by failing to control the actions
       of its own officers. However, without any party seeking a formal finding that B&W
       itself committed a tort against FNFS, such an omission precludes any assessment
       of liability against Harwood under the Texas line of authority that a corporate
       officer’s knowing participation in a tortious act of the corporation subjects him to
       personal liability to third parties without the necessity of piercing the corporate veil.

Id. at 394 n.54 (citing Fistek v. Kelley, 114 F.3d 1183 (5th Cir. 1997); Commercial Escrow Co. v.

Rockport Rebel, Inc., 778 S.W.2d 532, 541 (Tex. App.—Corpus Christi 1989, writ denied);

Grierson v. Parker Energy Partners, 737 S.W.2d 375, 377–78 (Tex. App.—Houston [14th Dist.]


                                                  22
Case 18-02006-rlj Doc 29 Filed 09/04/19           Entered 09/04/19 15:53:51         Page 23 of 39



1987, no writ)). The court went on to discuss, however, that the use of “multi-tiered

organizational structures” has caused a shift in assessing individual liability when the offending

actions are carried out, for example, by “an individual serving as the sole officer of a corporate

general partner of a limited partnership.” Id. at 394–95.

       This turned the court’s analysis to the Fifth Circuit’s decision in LSP Investment

Partnership v. Bennett (In re Bennett), 989 F.2d 779 (5th Cir. 1993). In Bennett, the Fifth

Circuit’s reliance on “the nature of the business relationship as a whole, in which one person . . .

exercised almost total control over the project[,]” allowed that court to conclude that the debtor,

Bennett, who was the sole general partner of a limited partnership that acted as the general

partner to the affected limited partnership, owed a fiduciary duty to the limited partners sufficient

to meet the requirements of § 523(a)(4). Id. at 781, 788–89. Thus, where an individual

substantially controls the actions of the named partner in a two-tier partnership arrangement, that

individual could have a fiduciary duty to the partnership. See Harwood, 404 B.R. at 395–96.

       Then assessing Harwood’s contention that the foregoing analysis in Bennett was

inapplicable because he was a single officer of a corporation, the court adopted a substance-over-

form perspective. Id. at 396–97 (discussing Park v. Moorad (In re Moorad), 132 B.R. 58, 62–63

(Bankr. N.D. Okla. 1991), wherein that court wrote, “The Court, however, will not allow the

Debtor to hide beneath a corporate shell when he so completely controlled the corporate actions,

representations and decisions that in effect it had no life without him.”). Of consequence is the

“degree of control actually exercised by a corporate officer over the actions of a corporate

general partner.” Id. at 397. Harwood, therefore, as an individual, owed fiduciary duties to

FNFS and breached those duties by his actions, rendering portions of FNFS’s claim

nondischargeable. Id. at 397–99.



                                                 23
 Case 18-02006-rlj Doc 29 Filed 09/04/19                   Entered 09/04/19 15:53:51                Page 24 of 39



        Again looking to Clem, that court also decided whether to impose personal liability

against a member of an LLC, when it was the LLC that signed the contract with the objecting

creditors. Clem, 583 B.R. at 368–72. In doing so, the court considered whether it was necessary

to pierce the corporate veil thereby creating a “debt” for which the debtor was personally liable.

Id. at 368–69. Relying on §§ 21.223, 101.002, and 101.114 of the TBOC, the court’s analysis

first acknowledged that managers/members of LLCs are not individually liable for the

contractual debts and obligations of the LLC, unless there is a finding that the contractual debt or

obligation was incurred by actual fraud for the direct personal benefit of the manager/member.14

Id. at 369. If there is a finding of actual fraud, then the veil may be pierced to hold the

manager/member personally liable on the contractual debt or obligation. Id. As was the case in

Clem, the veil-piercing exercise is not necessary if the manager/member is otherwise personally

liable under an “other applicable statute.” Id. (citing TEX. BUS. ORGS. CODE § 21.225(2)).15

        Because it does not appear, nor has it been alleged, that Hunt violated an “other

applicable statute,” it is necessary to consider whether he perpetrated an actual fraud for his

direct personal benefit while acting in his capacity as the sole manager of Tea 2 Go, LLC. See

Bale v. Ryan (In re Ryan), 443 B.R. 395, 406 (Bankr. N.D. Tex. 2010) (“The sham to perpetrate

fraud doctrine prevents the use of the corporate entity as a cloak for fraud or illegality to work an




14
   TBOC § 21.223(a)(2) limits the imposition of personal liability as described above; however, TBOC § 21.223(b)
states:

        Subsection (a)(2) does not prevent or limit the liability of a holder, beneficial owner, subscriber, or
        affiliate if the obligee demonstrates that the holder, beneficial owner, subscriber, or affiliate caused
        the corporation to be used for the purpose of perpetrating and did perpetrate an actual fraud on the
        obligee primarily for the direct personal benefit of the holder, beneficial owner, subscriber, or
        affiliate.

TBOC § 101.002 makes TBOC § 21.223 applicable to limited liability companies. And TBOC § 101.114 provides
that the general rule of limited liability may be modified by the company agreement.
15
   The “other applicable statute” in Clem was the Texas DTPA. Clem, 583 B.R. at 369–70.

                                                          24
 Case 18-02006-rlj Doc 29 Filed 09/04/19              Entered 09/04/19 15:53:51     Page 25 of 39



injustice.”). The evolution of defining actual fraud in the context of piercing the corporate veil is

well documented by the Fifth Circuit in Spring Street Partners–IV, L.P. v. Lam, 730 F.3d 427

(5th Cir. 2013). Notably, actual fraud in this veil-piercing context is not equivalent to the tort of

fraud. Husky Int’l Elecs., Inc. v. Ritz (In re Ritz), 832 F.3d 560, 567 (5th Cir. 2016) (citing

Latham v. Burgher, 320 S.W.3d 602, 607 (Tex. App.—Dallas 2010, no pet.). Rather, “actual

fraud is defined as involving dishonesty of purpose or intent to deceive.” Id. (citing Spring St.,

730 F.3d at 442–43) (internal quotations omitted). If the Court cannot conclude that Hunt’s

conduct amounted to actual fraud under Texas law, then there can be no debt to discharge,

rendering moot the dischargeability issue under § 523(a)(2)(A). See id. at 569.

           Like Harwood, however, Trinkets and Tea’s claim could still be excepted from discharge

under § 523(a)(4) because Hunt stood in a fiduciary capacity in his relationship to the

partnerships. See Harwood, 404 B.R. at 397–98. Despite the attempt to shield individual

liability by creating a two-tier entity, Hunt exercised a substantial degree of control and direction

over Tea 2 Go, LLC, the intermediary entity serving as one of the two general partners.16 When

looking to “the nature of the business relationship as a whole,” Hunt “exercised almost total

control over the project.” See id. at 395 (quoting Bennett, 989 F.2d at 789). Tea 2 Go, LLC

would have “no life” without Hunt, and for that reason the Court determines that Hunt personally

owed fiduciary duties to the partnership and partners. See id. at 396 (quoting Moorad, 132 B.R.

at 62–63).




16
     Trinkets and Tea is the other general partner.

                                                      25
Case 18-02006-rlj Doc 29 Filed 09/04/19           Entered 09/04/19 15:53:51         Page 26 of 39



                                                 E.

                             The Section 523(a)(2)(A) and (B) Causes

   11. Section 523(a)(2)(A) excepts from discharge those debts for money, property, or services,

or an extension, renewal, or refinancing of credit to the extent obtained by fraud or false

pretenses. The provision does not, however, deal with false or fraudulent representations

concerning the debtor’s financial condition. § 523(a)(2)(A). The purpose of the provision is to

prevent the debtor from retaining the benefits of property fraudulently obtained, and, for this

reason, the debtor must have received the money (the singular focus of the dispute here) as a

direct result of false representations or by actual fraud. See RecoverEdge, L.P. v. Pentecost, 44

F.3d 1284, 1292–93 (5th Cir. 1995).

       False representations that could render a debt nondischargeable are those that are

knowingly and fraudulently made and that materially concern the transaction at issue. See Auto.

Fin. Corp. v. Nunez (In re Nunez), No. 17-33845-hdh7, 2019 WL 1271450, at *2 (Bankr. N.D.

Tex. Mar. 15, 2019). And the party to whom the representation is made must have justifiably

relied on such statements to successfully argue that the resultant debt should be excepted from

discharge. See id. A debtor’s failure to fulfill a mere promise is not sufficient to render a debt

nondischargeable. See generally Goldberg Sec., Inc. v. Scarlata (In re Scarlata), 979 F.2d 521,

525 (7th Cir. 1992) (describing the possibility that the debtor’s statement of future intention was

true when made). On the other hand, a debtor’s failure to fulfill contractual obligations could

make the creditor’s claim nondischargeable if the debtor had no intention of performing the

obligations under the contract at the time it was entered. See AT&T Universal Card Servs. v.

Mercer (In re Mercer), 246 F.3d 391, 406–07 (5th Cir. 2001).




                                                 26
Case 18-02006-rlj Doc 29 Filed 09/04/19            Entered 09/04/19 15:53:51          Page 27 of 39



       To prove a cause of action for actual fraud under § 523(a)(2)(A), the creditor must prove

the following:

       (1) the debtor made a representation; (2) the debtor knew that the representation
       was false at the time it was made; (3) the debtor made the representation with the
       intent and purpose to deceive the creditor; (4) the creditor relied on the
       representation; and (5) the creditor sustained a loss as the proximate result of its
       reliance on the representation.

Nunez, 2019 WL 1271450, at *3 (citing Selenberg v. Bates (In re Selenberg), 856 F.3d 393, 398

(5th Cir. 2017)). An allegation of actual fraud requires scienter, and the underlying conduct

involves “moral turpitude or intentional wrong.” See Pentecost, 44 F.3d at 1292. Thus, debts

arising from constructively fraudulent conduct are dischargeable under § 523(a)(2)(A). Id.

   12. Section 523(a)(2)(B) provides that a debt is nondischargeable if it was obtained by use of

a written statement that is materially false, that respects the debtor’s or an insider’s financial

condition, that the debtor caused to be made or published with intent to deceive, and upon which

the creditor reasonably relied. The first element, a written statement, is evident on its face and

not at issue here. The financial disclosure documents provided by Hunt to potential investors is a

written statement. And the partnership agreements presented and signed by the parties are also

written statements.

       For the second element—material falsity—the Court notes, as it did previously,

       A materially false statement is one that “paints a substantially untruthful picture of
       a financial condition by misrepresenting information of the type which would
       normally affect the decision to grant credit.” Further, in determining whether a false
       statement is material, a relevant although not dispositive inquiry is “whether the
       lender would have made the loan had he known the debtor’s true situation.” Finally,
       it is well-established that writings with pertinent omissions may qualify as
       “materially false” for purposes of § 523(a)(2)(B).

Lubbock Nat’l Bank v. Wallace (In re Wallace), No. 12-50435-RLJ-7, 2013 WL 5442074, at *4

(Bankr. N.D. Tex. Sept. 27, 2013) (quoting Jordan v. Se. Nat’l Bank (In re Jordan), 927 F.2d



                                                  27
Case 18-02006-rlj Doc 29 Filed 09/04/19           Entered 09/04/19 15:53:51         Page 28 of 39



221, 224 (5th Cir. 1991), overruled on other grounds by In re Coston, 991 F.2d 257, 259 (5th

Cir. 1993)).

       Importantly, § 523(a)(2)(B) does not cover every material statement of fact made in

writing to a creditor to obtain money. The statement must concern the debtor’s financial

condition. § 523(a)(2)(B)(ii). In American Bank of Commerce v. Powell (In re Powell), 423

B.R. 201, 210–11 (Bankr. N.D. Tex. 2010), the court discussed the meaning of “statement

respecting . . . financial condition” and noted that there are two competing definitions. Writing

first of those cases that adopt a limited definition, the court observed that “the phrase ‘statement

respecting the debtor’s . . . financial condition’ as used in section 523(a)(2)(B) means traditional,

formal financial statements such as balance sheets, profit/loss statements, and statements of net

worth.” Id. at 210 (internal citations omitted). Conversely, a more liberal construction suggests

that the phrase “encompass[es] a much broader class of statements, even those which relate to a

single asset or liability.” Id. at 210–11 (internal citations omitted). Ultimately, the Powell court,

noting first that the liberal definition was the “emerging majority,” adopted the liberal

construction to decide that the writings at issue in that case were statements respecting the

debtor’s financial condition. Id.

       The debtor must also intend to deceive the creditor at the time such written statements

concerning the debtor’s financial condition are furnished for the purpose of obtaining money.

§ 523(a)(2)(B)(iv). The Court is permitted to weigh the totality of the circumstances to

determine if the debtor submitted false financial statements that were either knowingly false or

“made so recklessly as to warrant a finding that the debtor acted fraudulently.” 4 Collier on

Bankruptcy ¶ 523.08[2][e][ii] (Richard Levin & Henry J. Sommer eds., 16th ed.). An assertion




                                                 28
Case 18-02006-rlj Doc 29 Filed 09/04/19           Entered 09/04/19 15:53:51         Page 29 of 39



of honest intent should be weighed against the natural inferences available from the admitted

facts. See id.

       Finally, there must be a finding that the creditor reasonably relied on the false written

statement. § 523(a)(2)(B)(iii). Again, the inquiry is made considering the totality of the

circumstances and the available facts presented at trial. See In re Coston, 991 F.2d at 261.

       The bankruptcy court may consider, among other things: whether there had been
       previous business dealings with the debtor that gave rise to a relationship of trust;
       whether there were any “red flags” that would have alerted an ordinarily prudent
       lender to the possibility that the representations relied upon were not accurate; and
       whether even minimal investigation would have revealed the inaccuracy of the
       debtor’s representations.

Id. Such considerations are unique to each case, and no court has articulated a system of

weighing one factor more heavily than another.

   13. Trinkets and Tea’s “claim” is based on the investment that Heise made for Trinkets and

Tea. For the $90,000, Trinkets and Tea obtained an interest in the two partnerships, albeit not a

controlling interest in either. The typical dischargeability claim is made by a creditor or lender

rather than an investor. An investor looks to share in the profits of the enterprise; a creditor

simply expects to be paid what is owed. In the bankruptcy context, creditors stand ahead of

investors. Investors assume greater risk than do creditors. A lender looks to specific items that

will indicate whether a borrower can repay a loan. The Court includes this distinction between

investors and creditors within the totality of circumstances considered here.

   14. Prior to Heise’s investment, Hunt told Heise that the Tea 2 Go stores, including the

Glenna store and his tanning salon business, were profitable. According to Heise, Hunt told him

that the Glenna store made $3,000–$10,000 per month. He said the Hub store, based on location

and added conveniences, would potentially be a more profitable store than the Glenna store.




                                                 29
Case 18-02006-rlj Doc 29 Filed 09/04/19            Entered 09/04/19 15:53:51         Page 30 of 39



    15. Hunt provided Heise with some written information—a one-page statement of income

and expenses for the Glenna store, a franchise information packet that disclosed the franchise fee

and included a three-month snapshot of profits and losses for “one of our stores.” Pl.’s Ex. 14.

He also provided Heise with P&L statements for the Glenna store that covered April 2014

through October 2014. Pl.’s Ex. 15. These reflected that revenues exceeded expenses for each

of the referenced months. The Court infers that the rental expense reflected on the Glenna

store’s P&Ls may have been understated by as much as $2,000 per month. (The store would

have still reflected a profit for each month if the rentals were increased by such amount.)

    16. Apart from possibly the Glenna store’s monthly rental payments, the evidence does not

prove that Hunt’s representations were false. And the Court cannot conclude that Hunt’s

representations were materially false.

    17. The evidence does not prove that Hunt made a promise concerning the profitability of the

stores.

    18. There is no evidence that, prior and up to the time Heise made the investment, Hunt

intended to cheat or deceive Heise.

    19. By the partnership agreements, Hunt, as the manager of each partnership, was responsible

for keeping “complete and accurate records of Partnership transactions.” Pl.’s Exs. 1, 2. Heise

contends that Hunt’s failure to open a separate account for each partnership violates this

obligation. But Heise’s after-the-fact view of this is insufficient to raise a dischargeability

element. As found, revenues went into the Tea 2 Go account, and Hunt paid non-partnership

items out of each account. But the evidence does not indicate whether the partnerships were the

sole source of funds deposited into the account. This obligation from both agreements is simply




                                                  30
Case 18-02006-rlj Doc 29 Filed 09/04/19          Entered 09/04/19 15:53:51        Page 31 of 39



too vague and general to create an inference of an intentional breach by any particular act by

Hunt.

   20. Heise testified that he and Hunt “talked about” having a joint bank account for the two

partnerships. And though each partnership agreement states that the partnership shall keep

complete and accurate records of the partnership transactions, neither specifies how this was to

be done. They do not state that a separate bank account would be opened-up for each store.

That deposits were made to an account of the controlling general partner for both partnerships

appears to coincide with Heise’s expectation at the time he made his investment. At most, the

partnership agreements grant authority to the partners to acquire and hold partnership property,

to open accounts, and to collect sums due the partnership. The Court cannot conclude that

maintaining an account with the general partner of both partnerships was deliberately misleading

or improper.

   21. Trinkets and Tea complains that books and records were not kept but offered no evidence

of precisely what records needed to be kept.

   22. Importantly, Heise, for himself and for Trinkets and Tea, failed to prove how Hunt’s

failure to keep separate books and records would have affected his decision to invest with Hunt.

What specific information was he wanting? He did not make a loan; he made an investment. An

investment connotes the assumption of risk.

   23. For the § 523(a)(2)(A) and (B) causes of action, the evidence fails to prove that the

various representations made by Hunt prior to Heise’s investment—both oral and written,

Findings 3–6, 8—were materially false. And the evidence does not prove that Hunt’s other

stores and business ventures, at such time, were financially troubled. Hunt thus did not fail to

disclose a material fact on which a dischargeability claim can be based.



                                                31
Case 18-02006-rlj Doc 29 Filed 09/04/19           Entered 09/04/19 15:53:51        Page 32 of 39



   24. The evidence is insufficient to establish that Hunt knowingly and fraudulently made a

materially false representation to Heise prior to his investment.

   25. The information contained within the written documentation provided by Hunt did not

constitute a series of promises by Hunt. Heise’s asserted reliance on such information was

neither reasonable nor justifiable. The Court gives little weight to Heise’s after-the-fact

assertions that he would not have made the investment but for Hunt’s promotional pitches.

   26. The misstated rent of the Glenna store was not material nor, in context, fraudulent; and it

did not concern Hunt’s or the Glenna store’s financial condition for purposes of § 523(a)(2)(A)

and (B).

   27. Heise was a naïve investor and should not have gone forward with Hunt. Hunt was

indifferent to Heise and Heise’s stake in the two stores. From the evidence, the Court cannot

conclude that Hunt adequately managed the two stores or properly accounted for their respective

finances. But given the relationship of the parties, the Court cannot conclude that Hunt’s

conduct, both before and after Heise’s investment, implicates a nondischargeable claim under

§ 523(a)(2) of the Bankruptcy Code.

   28. Heise’s “understanding” of Hunt’s supposed expertise and experience in operating a

small retail store, coupled with his own naivete, does not make his investment non-

dischargeable.

                                                 F.

                             The Section 523(a)(4) and (a)(6) Causes

   29. Section 523(a)(4) excepts from discharge any debt “for fraud or defalcation while acting

in a fiduciary capacity, embezzlement, or larceny.” Fraud, in this context, generally includes

intentional deceit as opposed to implied or constructive fraud. See Lester v. Dean (In re Dean),



                                                 32
Case 18-02006-rlj Doc 29 Filed 09/04/19            Entered 09/04/19 15:53:51         Page 33 of 39



No. 16-43088-mxm-7, 2018 WL 4810700, at *22 (Bankr. N.D. Tex. Sept. 29, 2018). Because

Hunt lawfully came into possession of Trinkets and Tea’s property (money), embezzlement,

rather than larceny, is the appropriate cause despite the allegations contained in the complaint.

See Miller v. J.D. Abrams Inc. (In re Miller), 156 F.3d 598, 602 (5th Cir. 1998); In re Kakal, 596

B.R. 335, 342 (Bankr. S.D. Tex. 2019) (“Both larceny and embezzlement involve the fraudulent

appropriation of property; they differ only in timing. Larceny applies when a debtor unlawfully

appropriates property at the outset, whereas embezzlement applies when a debtor unlawfully

appropriates after it has been entrusted to the debtor’s care.”) (internal citation omitted).

“Embezzlement is defined for purposes of § 523(a)(4) as the fraudulent appropriation of property

by a person to whom such property has been entrusted, or into whose hands it has lawfully

come.” Miller, 156 F.3d at 602 (internal quotation omitted). To except a debt from discharge

for embezzlement, the objecting creditor must prove the debtor’s fraudulent intent in taking the

property. Id. at 602–03.

       “[A] defalcation is a willful neglect of duty.” Harwood, 404 B.R. at 393. It “requires a

culpable state of mind involving knowledge of, or gross recklessness with respect to, the

improper nature of the fiduciary behavior.” Dean, 2018 WL 4810700, at *22 (citing Bullock v.

BankChampaign, N.A., 569 U.S. 267, 269 (2013)). Mental culpability related to a defalcation is

evaluated objectively and “charges the debtor with knowledge of the law without regard to an

analysis of his actual intent or motive and, accordingly, the fiduciary is presumed to know his

legal obligations.” Harwood, 404 B.R. at 393 (internal quotation and citation omitted). The

relevant question, then, is “what a reasonable person in the debtor’s position knew or reasonably

should have known” regarding the debtor’s duty owed as a fiduciary. Id. A mere negligent




                                                  33
Case 18-02006-rlj Doc 29 Filed 09/04/19            Entered 09/04/19 15:53:51          Page 34 of 39



breach of fiduciary duty is not enough to constitute a defalcation under § 523(a)(4), rather the

debtor must willfully abandon their duties as a fiduciary. See id. at 393, 398–99.

        “[I]n the bankruptcy context, the burden is on the creditor to establish that an affirmative

defense is inapplicable—rather than on the debtor to establish that one is applicable—because

the creditor has the ultimate burden of proving that a debt falls within the scope of” § 523(a)(4).

Ratliff Ready-Mix, L.P. v. Pledger (In re Pledger), 592 F. App’x 296, 302 n.2 (5th Cir. 2015).

Such allocation of the burden of proof complies with “the principle that the Code should be

strictly construed against the objecting creditor and in favor of the debtor.” 4 Collier on

Bankruptcy ¶ 523.10[1][c]; see also Cowin v. Countrywide Home Loans, Inc. (In re Cowin), 864

F.3d 344, 349 (5th Cir. 2017) (stating that “exceptions to discharge must be strictly construed

against a creditor and liberally construed in favor of a debtor so that the debtor may be afforded a

fresh start.” (internal citation omitted)).

    30. Section 523(a)(6) states that a “discharge under section 727 . . . of this title does not

discharge an individual debtor from any debt for willful and malicious injury by the debtor to

another entity or to the property of another entity.” In considering those injuries that are

“willful” and “malicious,” the Supreme Court wrote, “The word ‘willful’ in (a)(6) modifies the

word ‘injury,’ indicating that nondischargeability takes a deliberate or intentional injury, not

merely a deliberate or intentional act that leads to injury.” Kawaauhau v. Geiger, 523 U.S. 57,

61 (1998) (emphasis in original); see also Miller, 156 F.3d at 606 (“[W]e hold that an injury is

‘willful and malicious’ where there is either an objective substantial certainty of harm or a

subjective motive to cause harm.”). A debt is thus nondischargeable if there is a finding that the

injury was both willful and malicious. See Miller, 156 F.3d at 604–05.




                                                  34
Case 18-02006-rlj Doc 29 Filed 09/04/19           Entered 09/04/19 15:53:51         Page 35 of 39



   31. Heise’s (and Trinkets and Tea’s) claim is based, in effect, on his having been induced

into making the investment by Hunt’s wrongful conduct and representations. For the § 523(a)(4)

and (a)(6) causes, the evidence fails to establish the requisite “debt” that derives from the acts

covered by (a)(4) and (a)(6). There is some evidence that Hunt wrongfully used partnership

funds for non-partnership purposes. But the evidence fails to prove the debt that arose from such

conduct. The evidence is unclear on this point. It does not address whether funds from sources

other than the two partnerships were deposited into the Tea 2 Go account. Hunt failed to address

this issue, as well, which can raise an inference that no other funds funded the account. He

simply testified that it never occurred to him to open-up separate accounts for the partnerships.

On balance, however, the Court cannot conclude that Hunt committed fraud while acting in a

fiduciary capacity, embezzlement, or larceny. The evidence is insufficient to prove intentional

deceit on Hunt’s part.

   32. And even assuming that Hunt had a fiduciary obligation to Heise (and Trinkets and Tea),

the debt arising from his alleged failure to honor such obligation is unproven. The debt here is

based on Heise’s investment that turned out bad and is, at most, indirectly related to Hunt’s

alleged wrongful conduct after the investment and formation of the partnerships.

   33. The facts fail to establish the elements of embezzlement or larceny. Hunt’s handling of

the funds was arguably contrary to the terms of the partnership agreements. But the evidence

falls well short of proving that he embezzled funds from the partnership. Heise’s $90,000

investment was made voluntarily and thus cannot satisfy an element of larceny. The evidence

does not explain how the $90,000 was used by Hunt or the two partnerships

   34. The evidence does not prove that Hunt wrongfully obtained partnership funds with the

intent to convert such funds to his own use.



                                                 35
Case 18-02006-rlj Doc 29 Filed 09/04/19           Entered 09/04/19 15:53:51         Page 36 of 39



   35. The evidence wholly fails to establish a claim under § 523(a)(6). Hunt did not intend to

injure Heise or Trinkets and Tea. His conduct cannot be characterized as willful and malicious.

There is no evidence of Hunt’s personal animus, dislike, or recklessness towards Heise (and

Trinkets and Tea) that is sufficient to create an (a)(6) claim. Heise and Trinkets and Tea failed to

prove any aggravating circumstances from which the Court can infer a viable claim under

§ 523(a)(6).

   36. The evidence does not prove that Hunt intended to harm Heise or Trinkets and Tea.

                                                 G.

                           The Section 727(a)(3) and (a)(4)(A) Causes

   37. Section 727(a)(3) states

       The court shall grant the debtor a discharge, unless—the debtor has concealed,
       destroyed, mutilated, falsified, or failed to keep or preserve any recorded
       information, including books, documents, records, and papers, from which the
       debtor’s financial condition or business transactions might be ascertained, unless
       such act or failure to act was justified under all of the circumstances of the case.

The Court may deny the discharge if “(1) the debtor fails to keep or preserve financial records,

and (2) the failure makes it impossible for the creditor to discern the debtor’s financial

condition.” Buescher v. First United Bank & Tr. (In re Buescher), 783 F.3d 302, 307 (5th Cir.

2015). The creditor bears the initial burden of proof on both elements, and, then, the burden

shifts to the debtor “to show that the failure to keep records was justified under the

circumstances.” Id. at 308.

       The debtor’s financial records need not contain full details of all transactions, but the

debtor must be able to present an accurate representation of its financial condition. See Lakeland

W. Capital XXIII, LLC v. Black (In re Black), No. 17-32430-hdh7, 2018 WL 6719713, at *9

(Bankr. N.D. Tex. Dec. 18, 2018). “The adequacy of the debtor’s records is determined on a



                                                 36
Case 18-02006-rlj Doc 29 Filed 09/04/19            Entered 09/04/19 15:53:51           Page 37 of 39



case by case basis, using such considerations as the debtor’s occupation, financial structure,

education, experience, sophistication and any other circumstances that should be considered in

the interest of justice.” Cadle Co. v. Duncan (In re Duncan), 562 F.3d 688, 697 (5th Cir. 2009)

(internal quotation and citation omitted). Where there is a complete failure to distinguish

between personal and business expenses of an individual debtor, making it impossible to

determine the debtor’s true financial condition, there exists grounds to deny the discharge under

§ 727(a)(3). See Neary v. Moody (In re Moody), No. 18-30130-SGJ-7, 2018 WL 6653015, at *3

(Bankr. N.D. Tex. Dec. 17, 2018) (denying the debtor’s discharge under § 727(a)(3) because the

debtor’s former employer “paid most, if not all,” of the debtor’s personal expenses both directly

and indirectly and the debtor could not present records of the debtor’s true financial condition).

Ultimately, the Court has “wide discretion” to analyze the shifting burdens of proof between the

creditor and debtor and to determine the adequacy of the information disclosed by the debtor.

See Duncan, 562 F.3d at 697.

   38. Section 727(a)(4)(A) denies debtors a discharge if they “knowingly and fraudulently, in

or in connection with the case . . . made a false oath or account.” In this circuit,

       [t]o prevail on a claim under this subsection, an objecting plaintiff (a creditor or the
       trustee) must prove by a preponderance of the evidence “that (1) the debtor made a
       . . . statement under oath; (2) the statement was false; (3) the debtor knew the
       statement was false; (4) the debtor made the statement with fraudulent intent; and
       (5) the statement was material to the bankruptcy case.”

Judgment Factors, L.L.C. v. Packer (In re Packer), 816 F.3d 87, 94 (5th Cir. 2016) (quoting

Duncan, 562 F.3d at 695). The omission of an asset can qualify as a false oath. Cadle Co. v.

Pratt (In re Pratt), 411 F.3d 561, 566 (5th Cir. 2005). On its own, however, omissions or

mistakes are not enough to demonstrate fraudulent intent. Neary v. Harding (In re Harding), No.

14-03078-hdh7, 2015 WL 222482, at *5 (Bankr. N.D. Tex. Jan. 14, 2015) (“[M]istakes by



                                                  37
Case 18-02006-rlj Doc 29 Filed 09/04/19            Entered 09/04/19 15:53:51        Page 38 of 39



themselves do not equal fraudulent intent meriting denial of discharge.”); Cadle Co. v. Preston-

Guenther (In re Guenther), 333 B.R. 759, 767–68 (Bankr. N.D. Tex. 2005) (stating that it “may

be close to impossible to produce Schedules and [Statements of Financial Affairs] that contain no

mistaken information, and bankruptcy papers with mistakes are not, alone, enough to bar a

debtor’s discharge”). Fraudulent intent requires the cumulative effect of false statements, taken

with sufficient circumstantial evidence, to evidence an actual intent to deceive or a reckless

disregard for the truth. Sholdra v. Chilmark Fin. LLP (In re Sholdra), 249 F.3d 380, 383 (5th

Cir. 2001). Here, the burden is on Trinkets and Tea to prove such intent by a preponderance of

the evidence. See Grogan v. Garner, 498 U.S. 279, 289 (1991); see also Beaubouef v.

Beaubouef (In re Beaubouef), 966 F.2d 174, 178 (5th Cir. 1992).

   39. The evidence is insufficient to warrant denial of Hunt’s discharge. The cause under

§ 727(a)(3) requires proof that Hunt failed to keep or preserve adequate records of his financial

condition or business transactions. The evidence here addresses Hunt’s failure to maintain

records of the Glenna and Hub partnerships. And this contention stems from his failing to keep a

separate checking account for each partnership. While Hunt’s failure to keep a separate account

for each partnership muddies the analysis of each partnership’s financial condition, it does not

necessarily impair a review of Hunt’s financial condition. Hunt disclosed his interest in the

LLCs and thus his indirect interest in the partnerships. Trinkets and Tea does not allege that it

cannot determine Hunt’s personal financial condition or the cause of his financial demise.

Whether Hunt, as owner of the controlling general partner and manager of both partnerships,

kept adequate records of each of the partnerships is a different question that is, at most, indirectly

related to Hunt’s personal finances. And, frankly, it is too remote to warrant denial of discharge.




                                                 38
Case 18-02006-rlj Doc 29 Filed 09/04/19            Entered 09/04/19 15:53:51         Page 39 of 39



   40. Trinkets and Tea’s discharge cause under § 727(a)(4)(A) suffers a similar fate. Its main

charge is that Hunt made a false oath in his failing to disclose in his bankruptcy schedules his

interest in the domain name “nobilitea.us” and that he did not correct this failure until after this

suit was brought. Hunt is presently employed by tea company Nobilitea and testified that he

hoped to someday gain an ownership interest in the company. But there is no evidence that the

domain name has or ever will have any value. It is merely an intangible “asset.” Hunt’s failure

to initially disclose an immaterial item cannot justify denial of the discharge.

                              ### End of Memorandum Opinion ###




                                                  39
